Citation Nr: 0214863	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  96-49 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for gingivitis for 
treatment purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from September 1955 to September 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
seeking entitlement to service connection for a chronic 
dental disorder.  Thereafter, the veteran appealed to the 
Board of Veterans' Appeals (Board).

In a March 11, 1998, decision, the Board denied the veteran's 
claim of service connection for a chronic dental disorder 
shown as gingivitis.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2000 order, the Court vacated that portion of the 
Board's March 11, 1998, decision that denied service 
connection for a chronic dental disorder, and remanded the 
matter for readjudication.  

Ther Court vacated and remanded the Board's March 1998 
decision because, in June 1999, the applicable dental 
regulations had been amended.  In order to ensure that the 
decision process was fair to the veteran, as is required 
under the decision of the United States Court of Appeals for 
Veterans Claims in the case of Bernard v. Brown, 4 Vet.App. 
384 (1993), the Board in turn remanded the claim to the RO in 
October 2000.
  
The record includes statements from the veteran and the RO 
indicating that a claim for an increased rating for a left 
foot disability is currently on appeal.  The claim has a 
complicated developmental history. In March 1998, the Board 
remanded this claim for further development.  In June 1999, 
when the Court remanded this case to the Board, the RO had 
not yet resolved the issue of proper rating for the left foot 
disability.  As a result, in addition to the dental claim 
remanded by the Court, the increased rating claim remained 
actively on appeal to the Board.  By an April 2000 decision, 
the RO increased the rating for the left foot disability from 
10 to 30 percent disabling.  In a May 2000 letter (apparently 
written before the veteran had received notice of the RO's 
April 2000 decision), the veteran stated that his foot should 
be rated, "at least 30% service-connected."  In view of the 
veteran's statement that the disability should be rated "at 
least" 30 percent, the Board could not regard the RO's 
decision of April 2000 as a full grant of the benefit sought 
by the veteran.  Therefore, the Board was required, as 
directed by the United States Court of Appeals for Veterans 
Claims in AB v. Brown, 6 Vet.App. 35 (1993), to continue 
processing the appeal of the claim for an increased rating.  
In October 2000, the Board remanded the claim for an 
increased rating for a left foot disability because the 
medical records referred to a Morton's neuroma, but the 
veteran had not had an examination to determine whether the 
Morton's neuroma was a manifestation of the service-connected 
disability.  As a result of the Board's remand, the veteran 
was examined and the RO, in January 2002, granted the veteran 
service connection for the neuroma, with a 10 percent rating, 
effective in May 1993.

In response to the Board's remand of October 2000, in a 
letter dated in March 2001, the veteran stated inaccurately 
that he had told VA in May 2000 that he "consented to the 
rating of 30% awarded by the RO."  In fact, as noted above, 
he had stated in May 2000 that the rating should be "at 
least" 30 percent.  He further stated, in the letter of March 
2001, "The left foot pain claim is closed."

Despite the veteran's inaccurate characterization of his 
statement of May 2000, the letter of March 2001 constituted a 
withdrawal of the appeal.  The RO subsequently issued a 
supplemental statement of the case, and the veteran has 
responded with statements in support of a claim for an 
increased rating for the left foot disability.  However, 
neither the RO's supplemental statement of the case nor the 
veteran's response can reverse the March 2001 withdrawal of 
the appeal, which was clear and unequivocal.  In any case, 
after the RO granted the veteran service connection for 
Morton's neuroma of the left foot, the veteran submitted a 
statement dated February 2002, in which he reported, "The 
awarded benefit of service connection for Morton's neuroma of 
the left foot with an evaluation of 10% effective 05-25-93 
satisfies my appeal.  No further action is necessary."  For 
these reasons, the claim for an increased rating for the left 
foot disability is completely resolved and will not be 
further addressed in this decision.  


FINDINGS OF FACT

1.  The veteran did not incur dental trauma in service.  

2.  The veteran curently has gingivitis and its residuals, 
but he completed his active service in 1972, and he filed his 
current application for VA dental treatment for gingivitis in 
September 1993.  


CONCLUSION OF LAW

Entitlement to service connection for gingivitis for purposes 
of outpatient dental treatment is denied. 38 U.S.C.A. §§ 
1110, 1131, 1712 (West Supp. 2002); 38 C.F.R. § 3.382 (1997); 
38 C.F.R. § § 3.303, 3.381, 4.150 (Diagnostic Code 9913), 
17.161 (2002); 62 Fed. Reg. 8201-8204 (Feb. 24, 1997) 
(supplementary information of proposed rule).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service dental records show that in August 1952 
he was treated for a diagnosis of Vincent's stomatitis which 
thereafter resolved, as this was the only time Vincent's 
stomatitis was shown throughout his long period of active 
duty.  Thereafter, the service dental records show that he 
was diagnosed with and treated for gingivitis, which is shown 
to have been a recurring dental problem during his military 
career.  In 1968 a gingivectomy was performed on his upper 
jaw.  In early 1971, oral surgery was performed in which his 
gingivitis was treated with a gingival graft taken from a 
palatal donor site and sutured into place.  The procedure 
obtained good results, as the report of his service 
retirement examination in April 1972 did not show gingivitis 
nor any dental condition indicative of periodontal disease on 
dental evaluation.

The report of a July 1973 VA examination shows that the 
veteran was diagnosed with residuals of gingivitis which was 
noted in the area of his mouth by his right lower jaw.

VA Medical Center treatment records were submitted from 1972 
to 1979.  However, they do not show treatment for a dental 
condition.  

The veteran's post-service dental treatment records, dated 
from 1973 to 1991, show that he was treated for gingivitis 
during this time.  He underwent multiple gingivectomy 
procedures in 1982.

In September 1991, the veteran submitted a VA Form 4138 on 
which he requested benefits for a dental condition.  He was 
provided a VA Form 10-10, Application for Medical Benefits, 
which he completed and returned in May 1993.  On the VA Form 
10-10 filed by the veteran in May 1993, he indicated that the 
benefit for which he was applying was outpatient dental.

The file contains transcripts of two hearings in which the 
veteran presented testimony in support of his claims before 
an RO hearing officer in March 1995, and before a traveling 
Member of the Board in May 1997.  The content of his 
testimony at both hearings, as they relate to his dental 
claim, essentially shows that he received dental treatment 
for recurrent gingivitis during his long period of active 
service and that gingivitis continued to be a problem for him 
after service which resulted in his gradual loss of almost 
all of his natural teeth.  The veteran stated that his 
service and post-service dental records provided ample 
evidence of service-incurred gingivitis, which was first 
shown in 1954, and was demonstrated by the record to be an 
ongoing, chronic dental condition thereafter.  He reported 
that he received VA dental treatment for gingivitis for one 
year after he retired from service in 1972, but thereafter he 
did not receive any further VA dental care except for dental 
surgery to rebuild his palate in 1987-1988.  

In an April 1995 statement, the veteran alleged that he was 
seeking treatment, not compensation.  

In a May 2000 statement, the veteran requested military 
medical records for the period from March to October 1965. 

In an April 2001 statement, the veteran alleged that service 
medical records were missing for the periods: March 1965-
October 1965; December 1965-March 1968; and September 1968-
January 1970.  

In a May 2001 statement, the veteran alleged that service 
medical records from September 1949 to November 1951 and from 
March 1965 to February 1968 were missing.  

VA Medical Center treatment records were submitted from 2001 
to 2002 showing that the veteran received treatment for 
chronic periodontitis.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the September 
1994 Statement of the Case, as well as in the March 1995 
hearing officer decision, and the March 2002 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered. 

The veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence, such as 
private medical reports and reports from federal agencies.  
Although the veteran has requested that additional service 
medical records be obtained, a review of the claims file 
shows that the service medical records appear complete.  
Also, as will be explained in greater detail below, the 
veteran's claim does not turn on the question of his 
treatment for gingivitis in service.  In short, the RO has 
informed the appellant what information and evidence the 
appellant was to provide to VA and what information and 
evidence the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2001); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the extensive development that has been undertaken 
in this claim over a period of over nine years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Although the veteran was not 
afforded a VA examination to determine the nature and 
severity of his gingivitis, the evidence of record contains 
competent medical evidence to decide the claim.  Also, as 
will be explained below, the outcome of the case does not 
turn on the question of the current condition of the 
veteran's teeth.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

As pointed out in the Board's October 2000 remand, VA's 
regulations pertaining to dental disabilities were revised 
after the Board's March 1998 decision.  These amendments were 
made effective as of June 8, 1999. See 64 Fed. Reg. 303093 
(1999).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the most 
favorable version will apply. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As the veteran's claim of service 
connection for a chronic dental disorder shown as gingivitis 
was pending when the regulatory changes were made, his claim 
must be evaluated under both the old and the new regulations 
to determine which version is most favorable to the veteran.

Prior to the June 1999 amendments, 38 C.F.R. § 3.382(c) 
specifically provided that "Gingivitis is not considered a 
disease entity and is not ratable."  In other words, under 
the dental regulations in effect prior to June 8, 1999, 
gingivitis was not subject to service connection for 
compensation purposes or for purposes of establishing 
entitlement to outpatient dental treatment under 38 C.F.R. 
§ 17.161.  For that reason, it is determined that the new 
regulations are more favorable to the veteran.  

Following the June 1999 amendments, the aforementioned 
provision (38 C.F.R. § 3.382(c)) regarding gingivitis was 
removed, as was the rest of 38 C.F.R. § 3.382 and 38 C.F.R. § 
4.149.  According to the newly revised regulations, 
gingivitis is an early form of periodontal disease which, 
among other dental conditions, is to be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  62 Fed. Reg. 8201-8204 
(Feb. 24, 1997) (supplementary information of proposed rule); 
64 Fed. Reg. 30392-30393 (June 8, 1999); 38 C.F.R. §§ 
3.381(a), 17.161 (2001).  

In its March 2000 order, the Court assumed without holding 
that, "because section 3.382 was removed from the Code, 
effective June 8, 1999, gingivitis may be considered a 
ratable disease entity for the purpose of VA compensation." 

The veteran is seeking service connection for outpatient 
dental treatment for his gingivitis.  Thus, it must be 
determined whether he meets the requirements for the 
different classes under 38 C.F.R. § 17.161.  Among the 
requirements for Class I treatment pursuant to 38 C.F.R. 
§ 17.161(a) is that the veteran have a service-connected 
compensable dental disability or condition.  Since 38 C.F.R. 
§ 3.382 was removed from the Code in June 1999, it would 
appear (as the Court stated without holding in its March 2000 
order) on its face that gingivitis could now be considered a 
ratable disease entity.  

However, there is still not a Diagnostic Code for gingivitis.  
Also, there is not a Diagnostic Code in the rating schedule 
by which the veteran's gingivitis can be rated by analogy.  
38 C.F.R. § 4.150, Diagnostic Code 9913 allows for 
compensable ratings for loss of teeth (it is noted that the 
veteran has lost teeth due to gingivitis); however, there is 
a NOTE at the end of the section, which specifically states 
that these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Since the veteran's 
loss of teeth are due to gingivitis, or periodontal disease, 
his gingivitis can not be assigned a compensable rating under 
38 C.F.R. § 4.150.  Since he does not meet the requirements 
for a compensable dental disability under 38 C.F.R. § 17.161 
(a), he is not a Class I veteran for purposes of 38 C.F.R. 
§ 17.161.  




Next, it must be determined whether the veteran is a Class II 
veteran for purposes of 38 C.F.R. § 17.161.  Since the 
veteran's discharge from active service took place before 
October 1, 1981, his case is to be analyzed under 38 C.F.R. 
§ 17.161 (b)(2)(i), the requirements of which read as 
follows:  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: 

(A) They were discharged or released, 
under conditions other than dishonorable, 
from a period of active military, naval 
or air service of not less than 180 days. 
(B) Application for treatment is made 
within one year after such discharge or 
release. 
(C) Department of Veterans Affairs dental 
examination is completed within 14 months 
after discharge or release, unless 
delayed through no fault of the veteran.   
38 C.F.R. § 17.161 (b)(2)(i) (2001).  

In this case, the veteran completed his active service in 
1972, but his claim for dental treatment was filed September 
1993, when he submitted an informal claim for outpatient 
dental treatment, and completed the claim by submitted a 
proper formal application in May 1993.  Thus he is not 
eligible for outpatient dental treatment for his gingivitis 
as a Class II veteran.  

Nor is the veteran eligible for treatment under any of the 
other provisions of 38 C.F.R. § 17.161.  The evidence does 
not show, and the veteran does not allege, that his 
gingivitis is due to dental trauma such that he would be 
eligible for treatment as a Class II (a) veteran.  38 C.F.R. 
§ 17.161 (c) (2001).  The veteran is ineligible for the other 
classes of dental treatment set out in 38 C.F.R. § 17.161.  
He was not a prisoner of war, and is therefore ineligible for 
Class II (b) or II (c) dental care.  Class II (R) 
(Retroactive) treatment is inapplicable here, as that class 
pertains to retroactive treatment for teeth lost while in 
active service.  The evidence does not show that he has a 
dental condition that aggravates a service- connected 
disability, a service-connected disability rated as 100 
percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, he is not eligible 
for Class III or IV dental treatment.  Finally, he is not 
participating in a rehabilitation program under 38 U.S.C.A. 
chapter 31, and has not reported being admitted or otherwise 
receiving care under 38 U.S.C.A. Chapter 17, so is not 
eligible for Class V or VI dental treatment.  In summary, 
since the veteran does not meet any of the criteria for 
eligibility under 38 C.F.R. § 17.161, he cannot be authorized 
outpatient dental treatment.

A medical examination is not required under the VCAA to 
address the severity of the veteran's gingivitis, because the 
record contains sufficient competent medical evidence to 
decide the veteran's claim.  In short, the relevant question 
in this case is when the veteran applied for VA treatment for 
his gingivitis, and the record shows that his current 
application for treatment was filed approximately twenty-one 
years after his active service ended.

The preponderance of the evidence is against the claim of 
service connection for gingivitis for the purpose of 
obtaining VA dental treatment, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107. 



ORDER

Entitlement to service connection for gingivitis for 
treatment purposes is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

